  Case 3:20-cv-00160-SMY Document 6 Filed 04/29/20 Page 1 of 2 Page ID #21



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARDIAN OSMANI,                                   )
No. A-xxxxx8298,                                 )
                                                 )
                       Petitioner,               )
                                                 )
       vs.                                       )       Case No. 20-cv-160-SMY
                                                 )
KEVIN McALEENAN, et al.,                         )
                                                 )
                       Respondents.              )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court for case management. Petitioner Ardian Osmani filed this

action pursuant to 28 U.S.C. § 2241, seeking release from detention by Immigration and

Customs Enforcement (“ICE”). He did not pay the $5.00 filing fee, and it was unclear whether

he was being held in the Pulaski County Detention Center in this district or in the Boone County

Jail in Burlington, Kentucky. When Osmani failed to respond to the Court’s order to pay the fee

or submit a motion to proceed in forma pauperis (“IFP”) (Doc. 2), the Court entered a Notice of

Impending Dismissal (Doc. 3) giving him one final chance to comply. The Notice was mailed to

both addresses where Osmani had been detained. Both envelopes were returned to the Clerk of

Court as undeliverable. (Docs. 4, 5). Thus, this case is subject to dismissal.

       IT IS THEREFORE ORDERED that this habeas corpus action is DISMISSED with

prejudice for failure to prosecute. FED. R. CIV. P. 41(b). The Clerk of Court is DIRECTED to

CLOSE THIS CASE and enter judgment in accordance with this Order.

       It is not necessary for Petitioner to obtain a certificate of appealability from this

disposition of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

                                                 1
  Case 3:20-cv-00160-SMY Document 6 Filed 04/29/20 Page 2 of 2 Page ID #22



 If Petitioner wishes to appeal the dismissal of this action, his notice of appeal must be filed with

this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A motion for

leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). A proper and timely motion filed pursuant to Federal

Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4). A

Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of the

judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from a final judgment, do not toll the deadline for an appeal.



       IT IS SO ORDERED.

       DATED: April 29, 2020



                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                 2
